/2020Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13, 15, 19-20, 23-25, 27 and 31-32 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gomi et al (Pub. No.: U.S. 2016/0089020 A1).
           Regarding claim 1, Gomi discloses an imaging system comprising: an optical coherence tomography (OCT) apparatus configured to capture OCT images of an object (see abstract, an ophthalmologic imaging apparatus of an embodiment includes: an acquiring part configured to acquire three-dimensional image data of an eye by using “optical coherence tomography”; a designating part configured for designating partial image data that is a part of the three-dimensional image data corresponding to a specific site of the eye);
           and a controller configured to: apply a color gradient to rendered OCT images of the object based on depth within the image (see page 6, paragraph, [0073] the signal light LS generated by the fiber coupler 103 is guided through the optical fiber 107 and converted into a parallel light flux by the collimator lens unit 40. Further, the signal light LS travels through the 
           Also (page 8, paragraphs, [0111-0112] the user selects a desired tissue of the plurality of tissues presented in the selection information using the operation part 242. The main controller 211 changes a display aspect of a part of the standard cross-sectional image corresponding to the selected tissue. This display control processing is performed, for example, by displaying an image with a predetermined color (straight line image, sheet-like image over the part corresponding to the concerned tissue. Such overlay processing is performed using a layer function of an operating system, for example. The user can check the part whose display aspect is changed and determine whether the selection of the tissue is suitable. If the selected tissue is not suitable, the user can select a tissue using the selection information again. [0112] The image data deforming part 233 deforms the three-dimensional image data formed by the three-dimensional image data forming part 231 such that the partial image data designated by the partial image data designating part 232 is deformed into a predetermined shape. 
           Also [0139-0140] in the front image display part 304, an image based on the front image data as described above. Examples of images displayed in the front image display part 304 include a near-infrared moving image, a frame thereof (still image), a color image, and the like. [0140] In the processed image display part 305, an image obtained by applying a predetermined 
           Finally, page 16, paragraph, [0210] the display controller is capable of presenting the distribution information as visual information. Examples of display aspects thereof include thickness map display, graph display, and the like. The thickness map display is color map display, for example. The color map display is performed by dividing the range of values interlayer distances in the distribution information into a plurality of subranges, assigning display colors to the respective subranges, and setting pixel values of the respective pixels (xy-coordinate values) according to this assignment. The display controller is capable of displaying a display image such as the color map together with one or more of a transverse cross-sectional image, a longitudinal cross-sectional image and a front image. A display aspect thereof is side-by-side display or overlay display. The side-by-side display is a method of arranging and displaying distribution image and one or more of a transverse cross-sectional image, a longitudinal cross-sectional image and a front image. The overlay display is a method of superposing and displaying distribution image and a transverse cross-sectional image and/or a front image). 
           and control a display to display OCT images (rendered OCT images), with the applied color gradient (see page 8, paragraph, [0111] the user selects a desired tissue of the plurality of tissues presented in the selection information using the operation part 242. The main controller 211 changes a display aspect of a part of the standard cross-sectional image corresponding to the 
           Also page 16, paragraph, [0210], (refer to color mapping), the display controller is capable of presenting the distribution information as visual information. Examples of display aspects thereof include thickness map display, graph display, and the like. The thickness map display is color map display, for example. The color map display is performed by dividing the range of values interlayer distances in the distribution information into a plurality of subranges, assigning display colors to the respective subranges, and setting pixel values of the respective pixels (xy-coordinate values) according to this assignment. The display controller is capable of displaying a display image such as the color map together with one or more of a transverse cross-sectional image, a longitudinal cross-sectional image and a front image. A display aspect thereof is side-by-side display or overlay display. The side-by-side display is a method of arranging and displaying distribution image and one or more of a transverse cross-sectional image, a longitudinal cross-sectional image and a front image. The overlay display is a method of 
           Regarding claim 2, Gomi discloses the imaging system of claim 1, wherein the object is an eye, and wherein the OCT images include images of one of the retina of the eye, the anterior segment region of the eye, or the lens region of the eye (see page 3, paragraph, [0049] according to the embodiments may be integrated into an OCT apparatus. The following embodiments describe cases of imaging a fundus (a retina, a choroid, a sclera) in detail, particularly; however, imaging targets are not so limited. For example, configurations according to the embodiments may be applied to an ophthalmologic imaging apparatus including an OCT apparatus that is capable of imaging arbitrary sites of an eye such as a vitreous body, a cornea, an iris, a crystalline lens, etc. 
           Also page 7, paragraphs, [0091] and [0102], an image processor 230 executes various kinds of image processing and analysis on images formed by the image forming part 220. For example, the image processor 230 executes various kinds of corrections such as brightness correction of images etc. Moreover, the image processor 230 executes various kinds of image processing and analysis on images obtained by the retinal camera unit 2 (fundus images, anterior eye part images, etc.). When imaging an anterior eye segment, the specific site may be layer tissues in a cornea (corneal epithelium, Bowman membrane, corneal stoma, Descemet membrane, corneal endothelium), an iris, a crystalline lens, and boundary between them). 
           Regarding claim 3, Gomi discloses the imaging system of claim 1, wherein the OCT apparatus captures the OCT images over a period of time (see page 9, paragraph, [0132] OCT measurement of the fundus Ef by means of the OCT unit 100 is commenced. At first, the line scan of a predetermined site of the fundus Ef (the vicinity of the macula or the vicinity of the 
           Regarding claim 4, Gomi discloses the imaging system of claim 1, wherein the controller comprises a graphics processing unit (GPU) configured to implement the functions of applying the color gradient and controlling the display in a parallel computational technique (see page 9, paragraph, [0120] the display 241 and operation part 242 are not necessarily separate components. For example, like a touch panel, a compound device of a display function and an operation function may be used. In this case, the operation part 242 includes the touch panel and computer programs. Contents of operation to the operation part 242 are input into the controller 210 as electrical signals. Further, operations and/or information input may be performed by means of graphical user interface (GUI) displayed on the display 241 and the operation part 242. 
           Also page 16, paragraph, [0210], (refer to color mapping), the display controller is capable of presenting the distribution information as visual information. Examples of display aspects thereof include thickness map display, graph display, and the like. The thickness map display is color map display, for example. The color map display is performed by dividing the range of values interlayer distances in the distribution information into a plurality of subranges, assigning display colors to the respective subranges, and setting pixel values of the respective pixels (xy-coordinate values) according to this assignment. The display controller is capable of displaying a display image such as the color map together with one or more of a transverse cross-sectional image, a longitudinal cross-sectional image and a front image. A display aspect thereof is side-by-side display or overlay display. The side-by-side display is a method of arranging and 
           Regarding claim 5, Gomi discloses the imaging system of claim 1, wherein the display is one of a display within the oculars of the operating microscope, a conventional computer monitor, and an external 3D television display (see page 3, paragraph, [0034] an invention described in claim 15 is an ophthalmologic image display apparatus comprising: a receiving part configured to receive three-dimensional image data of an eye acquired by using optical coherence tomography; a designating part configured for designating partial image data that is a part of the three-dimensional image data corresponding to a specific site of the eye; a deforming part configured to deform the three-dimensional image data such that the partial image data is deformed into a predetermined shape to create new three-dimensional image data; a forming part configured to form cross-sectional image data based on the new three-dimensional image data; and a display controller configured to display an image based on the cross-sectional image data on a display means. 
           Also page 3, paragraph, [0049] In the following embodiments, configurations using Spectral Domain OCT are described in detail, particularly; however, configurations according to the embodiments may be applied to ophthalmologic imaging apparatuses using OCT of another type (such as Swept Source type). The following embodiments describe apparatuses that are combinations of OCT apparatus and retinal camera in detail, particularly; however, an imaging apparatus other than a retinal camera (such as an SLO, a slit lamp microscope, an ophthalmologic operation “microscope”, etc.) may be combined with an OCT apparatus 
           Also page 6, paragraph, [0081] The arithmetic and control unit 200 includes a microprocessor, a RAM, a ROM, a hard disk drive, a communication interface, etc. as with a “conventional computer”. Storage devices such as a hard disk drive store computer programs for controlling the ophthalmologic imaging apparatus 1. The arithmetic and control unit 200 may include various circuit boards such as circuit boards for OCT-image formation. The arithmetic and control unit 200 may include operation devices (input devices) such as a keyboard and a mouse and/or a display device such as an LCD). 
           Regarding claim 7, Gomi discloses the method of claim 6, wherein the object is an eye, and wherein the OCT images include images of the retina of the eye (see page 3, paragraph, [0049] according to the embodiments may be integrated into an OCT apparatus. The following embodiments describe cases of imaging a fundus (a retina, a choroid, a sclera) in detail, particularly; however, imaging targets are not so limited. For example, configurations according to the embodiments may be applied to an ophthalmologic imaging apparatus including an OCT apparatus that is capable of imaging arbitrary sites of an eye such as a vitreous body, a cornea, an 
           Also page 7, paragraphs, [0091] and [0102], an image processor 230 executes various kinds of image processing and analysis on images formed by the image forming part 220. For example, the image processor 230 executes various kinds of corrections such as brightness correction of images etc. Moreover, the image processor 230 executes various kinds of image processing and analysis on images obtained by the retinal camera unit 2 (fundus images, anterior eye part images, etc.). When imaging an anterior eye segment, the specific site may be layer tissues in a cornea (corneal epithelium, Bowman membrane, corneal stoma, Descemet membrane, corneal endothelium), an iris, a crystalline lens, and boundary between them). 
           Regarding claim 8, Gomi discloses the method of claim 6, further comprising using the OCT apparatus to capture the OCT images over a period of time (see page 9, paragraph, [0132] OCT measurement of the fundus Ef by means of the OCT unit 100 is commenced. At first, the line scan of a predetermined site of the fundus Ef (the vicinity of the macula or the vicinity of the optic disc, for example) is repeatedly performed to “acquire time series” cross-sectional image data in a single section. The image processor 230 analyzes the cross-sectional image data to calculate a correction amount of the optical path length difference between the signal light LS and the reference light LR).
           Regarding claim 9, Gomi discloses the method of claim 6, further comprising using a graphics processing unit (GPU) for applying the color gradient and controlling the display in a parallel computational technique (see page 9, paragraph, [0120] the display 241 and operation part 242 are not necessarily separate components. For example, like a touch panel, a compound device of a display function and an operation function may be used. In this case, the operation part 242 includes the touch panel and computer programs. Contents of operation to the operation 
           Also page 16, paragraph, [0210], (refer to color mapping), the display controller is capable of presenting the distribution information as visual information. Examples of display aspects thereof include thickness map display, graph display, and the like. The thickness map display is color map display, for example. The color map display is performed by dividing the range of values interlayer distances in the distribution information into a plurality of subranges, assigning display colors to the respective subranges, and setting pixel values of the respective pixels (xy-coordinate values) according to this assignment. The display controller is capable of displaying a display image such as the color map together with one or more of a transverse cross-sectional image, a longitudinal cross-sectional image and a front image. A display aspect thereof is side-by-side display or overlay display. The side-by-side display is a method of arranging and displaying distribution image and one or more of a transverse cross-sectional image, a longitudinal cross-sectional image and a front image. The overlay display is a method of superposing and displaying distribution image and a transverse cross-sectional image and/or a front image).
           Regarding claim 10, Gomi discloses the method of claim 6, wherein the display is one of a heads-up display and a computer display (see claim 4 and 5, also page 9, paragraph, [0120] the display 241 and operation part 242 are not necessarily separate components. For example, like a touch panel, a compound device of a display function and an operation function may be used. In this case, the operation part 242 includes the touch panel and computer programs. Contents of operation to the operation part 242 are input into the controller 210 as electrical signals. Further, 
           Regarding claim 11, Gomi discloses an imaging system comprising: an optical coherence tomography (OCT) apparatus configured to capture OCT data of an eye, wherein the OCT data includes images of a portion of the eye over a period of time; and a controller configured to: determine movement of the eye relative to the OCT imaging field-of-view; determine a location within the imaged portion of the eye which tracks with the eye movement; apply a color gradient to rendered OCT images of the eye based on a position relative to the determined location of the eye tracking location; and control a display to display OCT images with the applied color gradient (see claim 1, also pages 4 and 6, paragraphs, [0058] and [0086], by changing a display position of the fixation target on the LCD 39's screen, a fixation position of the eye E can be changed. Examples of fixation positions of the eye E include a position for acquiring an image centered at a macula of the fundus Ef, a position for acquiring an image centered at an optic disc, a position for acquiring an image centered at a fundus center located between the macula and the optic disc, etc., as in conventional retinal cameras. Further, the display position of the fixation target can be changed arbitrarily. [0086] The focus driver 31A moves the focusing lens 31 in a direction of the optical axis. With this, a focus position of the photographing optical system 30 is varied. The main controller 211 may control an optical system driver to three-dimensionally move the optical systems provided in the retinal camera unit 2. Such control is used for alignment and tracking. Tracking is an operation to move the optical systems in accordance with eye movement of the eye E. When tracking is performed, alignment and focus adjustment are performed in advance. Tracking is a function to maintain suitable positional relationship in which alignment and focusing are matched by changing the positions of the optical systems to 
           Regarding claim 12, Gomi discloses the imaging system of claim 11, wherein the OCT data is data of the retina of the eye (see page 3, paragraph, [0049] according to the embodiments may be integrated into an OCT apparatus. The following embodiments describe cases of imaging a fundus (a retina, a choroid, a sclera) in detail, particularly; however, imaging targets are not so limited. For example, configurations according to the embodiments may be applied to an ophthalmologic imaging apparatus including an OCT apparatus that is capable of imaging arbitrary sites of an eye such as a vitreous body, a cornea, an iris, a crystalline lens, etc. 
           Also page 7, paragraphs, [0091] and [0102], an image processor 230 executes various kinds of image processing and analysis on images formed by the image forming part 220. For example, the image processor 230 executes various kinds of corrections such as brightness correction of images etc. Moreover, the image processor 230 executes various kinds of image processing and analysis on images obtained by the retinal camera unit 2 (fundus images, anterior eye part images, etc.). When imaging an anterior eye segment, the specific site may be layer tissues in a cornea (corneal epithelium, Bowman membrane, corneal stoma, Descemet membrane, corneal endothelium), an iris, a crystalline lens, and boundary between them). 
           Regarding claim 13, Gomi discloses the imaging system of claim 11, wherein the OCT data is three-dimensional image data of the eye captured by the OCT apparatus over a period of time (see page 9, paragraph, [0132] OCT measurement of the fundus Ef by means of the OCT unit 100 is commenced. At first, the line scan of a predetermined site of the fundus Ef (the vicinity of the macula or the vicinity of the optic disc, for example) is repeatedly performed to “acquire time series” cross-sectional image data in a single section. The image processor 230 analyzes the cross-sectional image data to calculate a correction amount of the optical path 
           Regarding claim 15, Gomi discloses the imaging system of claim 11, wherein the determined areas are voxels of the images of the mass of the eye (page 7, paragraphs, [0093-0094] the three-dimensional image data forming part 231 executes known image processing such as interpolation that interpolates pixels between cross-sectional images acquired along a plurality of scanning line, thereby forming three-dimensional image data of the fundus Ef. Three-imensional image data refers to image data in which pixel positions are defined by a three-dimensional coordinate system. An example of three-dimensional image data is image data composed of three-dimensionally arranged voxels. Such image data is referred to as volume data, voxel data, etc. In order to display an image based on volume data, the image processor 230 (the cross-sectional image data forming part 234) executes rendering processing (such as volume rendering, MPR (Multi Planar Reconstruction), MIP (Maximum Intensity Projection), etc.) on the volume data to form image data of a pseudo three-dimensional image taken from a specific view direction. The pseudo three-dimensional image is displayed on a display device such as a display. Also page 8, paragraph, [0113] in the present embodiment, the partial image data is a two-dimensional area (a tissue or a boundary of tissues of an eye fundus) in three-dimensional image data. In this case, the image data deforming part 233 is capable of performing deformation of the three-dimensional image data such that a two-dimensional area corresponding to the partial image data is deformed into a planar shape. This deformation processing is performed, for example, by shifting sequences of voxels on A-lines in the z-direction such that the z-coordinate values of voxels corresponding to the partial image data become the same).
           Regarding claim 20, Gomi discloses the imaging system of claim 11, wherein the display is one of a heads-up display and a computer display (see claim 4 and 5, also page 9, paragraph, 
           Regarding claim 24, Gomi discloses the method of claim 23, wherein the OCT data is data of the retina of the eye (see page 3, paragraph, [0049] according to the embodiments may be integrated into an OCT apparatus. The following embodiments describe cases of imaging a fundus (a retina, a choroid, a sclera) in detail, particularly; however, imaging targets are not so limited. For example, configurations according to the embodiments may be applied to an ophthalmologic imaging apparatus including an OCT apparatus that is capable of imaging arbitrary sites of an eye such as a vitreous body, a cornea, an iris, a crystalline lens, etc. 
           Also page 7, paragraphs, [0091] and [0102], an image processor 230 executes various kinds of image processing and analysis on images formed by the image forming part 220. For example, the image processor 230 executes various kinds of corrections such as brightness correction of images etc. Moreover, the image processor 230 executes various kinds of image processing and analysis on images obtained by the retinal camera unit 2 (fundus images, anterior eye part images, etc.). When imaging an anterior eye segment, the specific site may be layer tissues in a cornea (corneal epithelium, Bowman membrane, corneal stoma, Descemet membrane, corneal endothelium), an iris, a crystalline lens, and boundary between them). 
           Regarding claim 25, Gomi discloses the method of claim 23, wherein the OCT data is three-dimensional image data of the eye captured by the OCT apparatus over a period of time 
           With regard to claims 6, 19, 23, 27 and 31-32, the arguments analogous to those presented above for claims 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 13, 15, 20, 21, 24 and 25 are respectively applicable to claims 6, 19, 23, 27 and 31-32.  

Allowable Subject Matter
Claims 14, 16, 17, 18, 21, 22, 26, 28, 29, 30 and 33-34,  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.

/SEYED H AZARIAN/Primary Examiner, Art Unit 2667  
February 21, 2022